Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered June 28, 2007 in a declaratory judgment action. The order determined that defendant Lee A. Kroening was acting as an employee of defendant Ann Kroening and Albert Kroening at the time of the motor vehicle accident in question.
*1404It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Scudder, EJ., Martoche, Fahey, Peradotto and Gorski, JJ.